Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of September 28th 2021 has been considered.
Claims 1, 8 and 15 have been amended.
Claims 2, 3, 7 and 20 are cancelled.
Claims 25-29 were added.
Claims 1, 4-6, 8-19 and 21-29 are pending in the current application.
Claims 11-14 are withdrawn from consideration.
Claims 1, 4-6, 8-10, 15-19 and 21-29 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28th 2021 has been entered.

Claim Objections
In light of the amendments filed on September 28th 2021, the objection of claims 11-14 has been withdrawn.

Claim Rejections - 35 USC § 112
In light of the amendments filed on September 28th 2021, the rejections of claims indefiniteness rejections of claims 1, 7, 8 and 20 under 35 USC §112(a) and the rejection of claims 1-10 and 15-24 under 35 USC §112(b) have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6, 8, 9, 15-19, 21-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dingman et al (US 2007/0148323 A1). As evidenced by NPL Lin et al., “Bulk and Surface Chemical Composition of Wheat Hour Particles of Different Sizes” (from Journal of Chemistry Volume 2019, 11 pages).

Regarding claim 1: Dingman discloses a meat like chunk, comprising: a processed slurry derived from meat obtained from animal muscle; and a binding agent, wherein the meat like chunk comprises both striations and fibrous structures, and has an irregular, random configuration with variations in color(see Dingman
As to the starch recited in the claims: Dingman discloses of using texturizers, such as wheat flour and of adjusting the content of the texturizers in order to attain desired texture (see Dingman paragraph [0018] an [0081] and claims 8 and 18). Given the fact wheat flour is known to comprise approximately 70-75% starch (see Lin page 1, left column), Dingman reads on “starch”. Moreover, although Dingman does not specifically disclose the amount of wheat flour to be added, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Dingman and to adjust the amount of wheat flour added in order to attain meat like chunks with desired texture, and thus arrive at the claimed invention. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the presence of less than 5% of meat like chunk recited in the claims: Dingman discloses dry proteinaceous material may be added to the meat mixture or emulsion in order to increase the viscosity of the emulsion (see Dingman paragraph [0065]). Given the fact the final product comprises protein and is readily available, it would have been obvious to a skilled artisan at the time the invention was made to have modified Dingman and to have increase the viscosity of the emulsion by adding some pieces of the meat like chunk (i.e., a proteinaceous material) to the emulsion, because the meat like chunk is readily available, and thus arrive at the claimed limitations.
As to the egg component: Dingman discloses meat like chunk comprises an animal protein not derived from animal muscle (e.g., egg product) (see Dingman
Regarding claims 4 and 5: Dingman discloses meat like chunk comprises a vegetable protein (e.g., pea and/or soy) (see Dingman paragraphs [0018] and [0058]).
Regarding claim 6: Dingman discloses meat like chunk comprises vitamins and/or minerals (See Dingman paragraph [0056]).
Regarding claims 8 and 9: Dingman discloses a wet pet food, comprising; a meat like chunk, comprising a processed slurry derived from meat obtained from animal muscle and a binding agent, wherein the meat like chunk comprises both striations and fibrous structures, and has an irregular, random configuration with variations in color; a gravy; and an edible, visible plant based inclusion (e.g., annatto, turmeric) (see Dingman abstract; paragraphs [0050], [0058], [0059], [0076]-[0080]; figures 1 and 2).
Regarding claims 15, 16 and 21-24: Dingman discloses a meat like chunk, comprising: a processed slurry derived from meat obtained from animal muscle; and a texturizing agent (e.g., starch), wherein the meat like chunk comprises both striations and fibrous structures, and has an irregular, random configuration (see Dingman abstract; paragraphs [0050], [0058], [0059], [0076]-[0079]; figures 1 and 2). Further, Dingman discloses the meat like chunks comprise vegetable protein and/or animal protein not derived from muscle (e.g., egg protein) and vitamins and/or minerals (see Dingman paragraphs [0018], [0056], [0058] and [0081]). Dingman also discloses of heating the emulsion and of processing the emulsion through elongated tube heat exchangers at temperatures between 100°C and 165°C (see Dinagman paragraphs [0066]-[0073]).  Even though Dingman fails to disclose the same process of making the meat like chunks are recited in claims 15, 16 and 21-24, it is noted that the recited meat like chunks are limited and defined by process limitations, as such, the patentability of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, Dingman discloses a meat like chunk, comprising: a processed slurry derived from meat obtained from animal muscle; and a texturizing agent (e.g., starch), wherein the meat like chunk comprises both striations and fibrous structures, and has an irregular, random configuration. Given the fact the meat like chunks in Dingman reasonably appear to be either identical or similar to the meat like chunks recited in the claims, Dingman meets the claimed limitations.
Regarding claims 17-19, 25-27 and 29: Dingman discloses the meat like chunks comprise vegetable protein and/or animal protein not derived from muscle (e.g., egg protein) and vitamins and/or minerals at the relative contents that meet the contents of claims 25, 26 and 29 (see Dingman paragraphs [0018], [0056], [0058] and [0081]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dingman et al (US 2007/0148323 A1) as applied to claims 1, 4-6, 8, 9, 15-19, 21-27 and 29 above, and further in view of NPL “Popular Dog Food Calorie Contents” (‘Franklin’) (from www.franklinanimalclinic.vet).

Regarding claim 10: Dingman discloses a wet pet food, comprising; a meat like chunk, comprising a processed slurry derived from meat obtained from animal muscle and a binding agent, wherein the meat like chunk comprises both striations and fibrous structures, and has an irregular, random configuration; a gravy; and an edible, visible plant based inclusion (e.g., annatto, turmeric) (see Dingman abstract; paragraphs 50, 58, 59, 76-80; figures 1 and 2), but fails to disclose the inclusions (i.e., plant products) recited in claim 10; However, Franklin discloses that plant products, such as peas and carrots are well known wet pet food inclusions (see Franklin pages 3-4). Therefore, it would have been obvious to a skilled artisan to have modified Dingman and to have added any of the plant products recited in claim 10 to the wet pet food, as such plant products are well known pet food inclusions.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Dingman et al (US 2007/0148323 A1) as applied to claims 1, 4-6, 8, 9, 15-19, 21-27 and 29 above, and further in view of NPL Britton, et al., “Deep-Fat Frying Inedible Eggs For Use in Animal Feeds” (Poultry Science 65:935-939 (1986)).
As to the egg component: Dingman discloses meat like chunk comprises an animal protein not derived from animal muscle (e.g., egg product, egg albumin, egg white) (see Dingman paragraphs [0018], [0058] and [0081), but fails to disclose using inedible egg products; However, Britton discloses that using egg products from inedible eggs in animal feed as a cost saving mean, is well known and conventional (see Britton whole document). Therefore, it would have been obvious to a skilled artisan at the time the invention was made to have modified Dingman and to have used egg products from inedible eggs in the pet food product (i.e., the meat like chunks) in order to reduce manufacturing cost, and thus arrive at the claimed limitations. 

Response to Arguments
Applicant's arguments filed on September 28th 2021 have been fully considered but they are not persuasive.

Applicant argues that prior art references fail to render the claimed invention obvious, because Dingman fails to disclose the claimed process of making the product as it does not teach the temperature range and the use of inedible egg product recited in the claims. The examiner respectfully disagrees.
As discussed above, Dingman meets the temperature range recited in the claims and Britton provides a reason to use inedible egg products as a cost saving measure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792